Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-17, and 25-32 are pending. 


Response to Arguments
2. 	Applicant's arguments filed in the amendment filed 03/16/2022, have all been fully considered but they are not persuasive. The reasons are set forth below.


The Applicant, on top of page 2 of arguments, argues:
NPL does not disclose, teach or suggest that UTRA FDD and UTRA TDD are different in frequency range. Thus they cannot be mapped with the claimed, “ a radio access technology (RAT) of the neighbor cell and a frequency range of the neighbor cell”

In response, the examiner respectfully disagrees, since it is understood by Examiner, and from Applicant’s specification, that the reporting timer values are determined by UE, based on neighboring cells which operate at different frequency ranges.  Applicant’s applied claim language does not specifically indicate which frequency range neighboring cells operate according to specification.

First, 136.331 NPL teaches UE reporting timer value can be assigned different values, like 2 seconds, 8 seconds, etc., based on, or depending on, a variety of different criteria, such as based on radio access technologies (RAT) being UTRA TDD or UTRA FDD, etc.  As such, it is understood that any other criteria, or a combination of criteria, can be used, such as operating frequency range of neighboring cells in addition with UTRA FDD or UTRA TDD, as justification for adjusting the reporting timer value, for example, to 2 seconds, or 8 seconds, etc.  

Secondly, Applicant’s specification in para[0050] indicates that different neighboring cells, based on which a reporting timer value is determined by UE, operate at different frequency ranges.   

[0050] In particular embodiments, the processing circuitry is operable to determine the measurement reporting timer value by determining both a first measurement reporting timer value for a neighbor cell operating at a first frequency range and a second measurement reporting timer value for a neighbor cell operating at a second frequency range. The first frequency range may comprise a 450 Megahertz to 6 Gigahertz range, the value of the first measurement reporting timer may be 2 seconds, the second frequency range may comprise a 24.25 Gigahertz to 52.6 Gigahertz range, and the value of the second measurement reporting timer may be 16 seconds.


Third, the concept of different cells (or neighboring cells) operating at different frequencies(i.e., frequency ranges)  are taught by 136.331 NPL document,  that teaches “primary cell (PCell)” which operates on the primary frequencies , and “secondary cell (SCell)” (i.e., neighboring cell) which operates on secondary frequencies.     See section 3.1 of NPL for definitions of PCell and SCell operating at different frequencies, and section 5.5.4.6 of NPL for handover scenario when PCell/SCell becomes worse than threshold1 and neighbor cell becomes better than threshold2.    

Applicant’s all other arguments are based on above already answered argument. 


Information Disclosure Statement PTO-1449
3. The Information Disclosure Statement submitted by applicant on 02/28/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL ETSI 136.331 V 13.0.0., (herein after 136.331) in view of US 20180049047 A1 to Lin et al., (hereinafter Lin).

Claim 1.  A method performed by a wireless device for
measurement reporting, the method comprising:

receiving an instruction to perform measurement reporting for a cell;
(136.331: See section 5.5.1-5.5.2, for UE can be requested to perform intra-frequency measurements, for a range of frequencies, and Inter-RAT measurements of a number of cells, including PCells and SCells (i.e., neighbor cell), and report those measurements back to entity that requested it.  UE receives “measConfig” and performs measurements, wherein “measConfig” has “measIdToAddModlist”.) 


determining based at least on a radio access technology (RAT) of the cell and a frequency range of the cell, a measurement reporting timer value for performing the measurement reporting; and
(136.331: See section 5.5.6.2 for UE adjust the value of “timeToTrigger” (i.e., T321) configured for it by E-UTRAN. See section 5.5.2.3 , UE shall, for each “measID” received in “measIdToAddModList”, set the “reporting timer value”, namely T321, for each RAT and frequency,  differently.  For UTRA FDD, UE shall start timer T321, to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds, etc.)

measuring a radio signal of the cell during the time specified by the determined measurement reporting timer value.
(136.331: See section 7.3 Timers, for T321, is the time for initiating and performing the measurement reporting procedure.   See section 5.5.3.1 for UE shall perform RSRP, RSRQ and RS-SINR measurements (i.e., radio signal measuring) of the cells during measurement time, and also acquire the CSG identity of the cells when CSG identity is being broadcast, as well as BASE ID, SID and NID of the cells.)

Although, 136.331 teaches UE can perform intra-frequency measurements for cells such as PCells and SCells, wherein SCell could be understood as a neighbor cell, however, it does not specifically indicate that UE shall perform measurement report for a “neighbor” cell, or for a base station which is the neighbor cell of the cell from which UE receives instructions.


However, in a similar field, Lin teaches UE can receive instructions to perform measurement reporting for neighboring cell systems, or even a pair of neighboring cells. (Lin: See para[0683])


136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Lin teaches UE being able to perform measurements for reporting neighboring cell systems or even a pair of neighboring cells. (Lin: See para[0683])

    It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a UE being able to report on a pair of neighboring cells, as taught by Lin, with the teachings of 136.331, in order to benefit from enhancements of  having a UE that is capable of performing measurement reports on a pair of neighboring cells. (Lin: See para[0683])


Claim 2. The method of claim 1, wherein the measurement reporting
comprises a cell global identifier (CGI) report.
(136.331: See section 5.5.4.1, for “reportConfig” includes “reportCGI”)


Claim 3. The method of claim 1, wherein the
neighbor cell RAT is fifth generation (5G) new radio (NR).
(Lin: See para[004] for “new radio” or “5G” associated with a neighboring cell)

136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Lin teaches UE being able to perform measurements for reporting neighboring cell systems or even a pair of neighboring cells. (Lin: See para[0683])

    It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a UE being able to report on a pair of neighboring cells, as taught by Lin, with the teachings of 136.331, in order to benefit from enhancements of  having a UE that is capable of performing measurement reports on a pair of neighboring cells. (Lin: See para[0683])



Claim 4. The method of claim 1, wherein
determining the measurement reporting timer value comprises determining both a first
measurement reporting timer value for a neighbor cell operating at a first frequency range and
a second measurement reporting timer value for a neighbor cell operating at a second frequency
range.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)


Claim 5.  The method of claim 4, wherein the first frequency range comprises
a 450 Megahertz to 6 Gigahertz range, the value of the first measurement reporting timer is 2
seconds, the second frequency range comprises a 24.25 Gigahertz to 52.6 Gigahertz range, and
the value of the second measurement reporting timer is 16 seconds.
(136.331: See section 5.5.2.1 for “measConfig” has “measObject” for each frequency. (i.e., 450 Megahertz to 6 Gigahertz or 24.25 GHz to 52.6 GHz).  See section 5.5.2.3 , UE shall, for each “measID” received in “measIdToAddModList”, shall set the “reporting timer value”, namely T321.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds.  It is understood that the value can be set to any other value, such as 16, as well.)

Claim 6.   The method of claim 1, wherein the wireless device comprises two or more transceivers, the method further comprises selecting one of the two or more transceivers for performing the measurement reporting, and wherein determining the measurement reporting timer value is further based on the selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)


Claim 7.  The method of claim 6, wherein determining the measurement
reporting timer value based on the selected transceiver comprises determining the measurement
reporting timer value based on a frequency range of the selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)


Claim 8.  The method of claim 6, wherein
determining the measurement reporting timer value based on the selected transceiver comprises
determining the measurement reporting timer value based on a RAT of the selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)

Claim 9.  A wireless device capable of measurement reporting, the wireless device comprising processing circuitry operable to:

receive an instruction to perform measurement reporting for a cell
;
(136.331: See section 5.5.1-5.5.2, for UE can be requested to perform intra-frequency measurements, for a range of frequencies, and Inter-RAT measurements of a number of cells, including PCells and SCells (i.e., neighbor cell), and report those measurements back to entity that requested it.  UE receives “measConfig” and performs measurements, wherein “measConfig” has “measIdToAddModlist”.) 

determine, based at least on a radio access technology (RAT) of the cell and
a frequency range of the cell, a measurement reporting timer value for performing the
measurement reporting; and
(136.331: See section 5.5.2.3 , UE shall, each “measID” received in “measIdToAddModList”, will set the “reporting timer value”, namely T321.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds, etc.)

measure a radio signal of the cell during the time specified by the determined
measurement reporting timer value.
(136.331: See section 7.3 Timers, for T321, is the time for initiating and performing the measurement reporting procedure.   See section 5.5.3.1 for UE shall perform RSRP, RSRQ and RS-SINR measurements (i.e., radio signal measuring) of the cells during measurement time, and also acquire the CSG identity of the cells when CSG identity is being broadcast, as well as BASE ID, SID and NID of the cells.)


Although, 136.331 teaches UE can perform intra-frequency measurements for cells such as PCells and SCells, wherein SCell could be understood as a neighbor cell, however, it does not specifically indicate that UE shall perform measurement report for a neighbor cell, or for a base station which is the neighbor cell of the cell from which UE receives instructions. 

However, in a similar field, Lin teaches UE can receive instructions to perform measurement reporting for neighboring cell systems, or even a pair of neighboring cells. (Lin: See para[0683])


136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Lin teaches UE being able to perform measurements for reporting neighboring cell systems or even a pair of neighboring cells. (Lin: See para[0683])

    It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a UE being able to report on a pair of neighboring cells, as taught by Lin, with the teachings of 136.331, in order to benefit from enhancements of  having a UE that is capable of performing measurement reports on a pair of neighboring cells. (Lin: See para[0683])


Claim 10.  The wireless device of claim 9, wherein the measurement reporting
comprises a cell global identifier (CGI) report.
(136.331: See section 5.5.4.1, for “reportConfig” includes “reportCGI”)


Claim 11. The wireless device of claim 9, wherein the neighbor cell RAT is fifth generation (5G) new radio (NR).
(Lin: See para[004] for “new radio” or “5G” associated with a neighboring cell)

136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Lin teaches UE being able to perform measurements for reporting neighboring cell systems or even a pair of neighboring cells. (Lin: See para[0683])

    It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a UE being able to report on a pair of neighboring cells, as taught by Lin, with the teachings of 136.331, in order to benefit from enhancements of  having a UE that is capable of performing measurement reports on a pair of neighboring cells. (Lin: See para[0683])


Claim 12. The wireless device of claim 9, wherein the processing circuitry is operable to determine the measurement reporting timer value by determining both a first measurement reporting timer value for a neighbor cell operating at a first frequency range and a second measurement reporting timer value for a neighbor cell operating at a second frequency range.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)

Claim 13.  The wireless device of claim 12, wherein the first frequency range
comprises a 450 Megahertz to 6 Gigahertz range, the value of the first measurement reporting
timer is 2 seconds, the second frequency range comprises a 24.25 Gigahertz to 52.6 Gigahertz
range, and the value of the second measurement reporting timer is 16 seconds.
(136.331: See section 5.5.2.1 for “measConfig” has “measObject” for each frequency. (i.e., 450 Megahertz to 6 Gigahertz or 24.25 GHz to 52.6 GHz).  See section 5.5.2.3 , UE shall, for each “measID” received in “measIdToAddModList”, shall set the “reporting timer value”, namely T321.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds.  It is understood that the value can be set to any other value, such as 16, as well.)


Claim 14. The wireless device of claim 9, wherein the wireless device comprises two or more transceivers, the processing circuitry is further operable to select one of the two or more transceivers for performing the measurement reporting, and wherein the processing circuitry determines the measurement reporting timer value further based on the selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)


Claim 15.  The wireless device of claim 14, wherein the processing circuitry is
operable to determine the measurement reporting timer value based on the selected transceiver
by determining the measurement reporting timer value based on a frequency range of the
selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)

Claim 16. The wireless device of claim 14, wherein the processing circuitry is operable to determine the measurement reporting timer value based on the selected transceiver by determining the measurement reporting timer value based on a RAT of the selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)



6. 	Claims 17 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over NPL ETSI 136.331 V 13.0.0., (herein after 136.331) in view of US 20190274177 A1 to Kuge et al., (hereinafter Kuge) and in further view of US 20180049047 A1 to Lin et al., (hereinafter Lin).



Claim 17. A method for use in a network node for measurement
reporting, the method comprising:

determining based at least on a radio access technology (RAT) of a cell
and a frequency range of the cell, a measurement reporting timer value for a wireless
device to perform measurement reporting; and
(136.331: See section 5.5.6.2 UE adjusts the value of “timeToTrigger” (i.e., T321) that was configured for it, by E-UTRAN. See section 5.5.2.3 , UE shall, for each “measID” received in “measIdToAddModList”, set the “reporting timer value”, namely T321, for each RAT and frequency, differently.  For UTRA FDD, UE shall set the timer T321,  to 2 seconds.  For UTRA TDD, UE shall set the timer T321, to 1 seconds.)

Although 136.331 teaches UE receives “measID” in “measIdToAddModList”, however, 136.331 does not explicitly indicate that timer value is sent from a network node to UE as understood by:

transmitting the determined measurement reporting timer value to the wireless device.

However, in a similar field, Kuge teaches in para[0012] that a network node, such as mobility management device, can transmit to the terminal apparatus,  a configuration message that includes timer values for UE. (Kuge: See para[0012])

136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Kuge teaches a network node can transmit to UE a configuration message that includes timer values for UE. (Kuge: See para[0012])

It would have been obvious to one of ordinary skill in the art at the time of invention to have included, timer value transmissions to UE, as taught by Kuge,  with the teachings of 136.331, in order to benefit from enhancements of a node being able to transmit to a UE, certain timer values in a configuration file. (Kuge: See para[0012])

136.331 in view of Kuge does not specifically indicate that UE shall perform measurement report for a “neighbor” cell, or for a base station which is the neighbor cell of the cell from which UE receives instructions.

However, in a similar field, Lin teaches UE can receive instructions to perform measurement reporting for neighboring cell systems, or even a pair of neighboring cells. (Lin: See para[0683])

136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Kuge teaches a network node can transmit to UE a configuration message that includes timer values for UE. (Kuge: See para[0012])

Lin teaches UE being able to perform measurements for reporting neighboring cell systems or even a pair of neighboring cells. (Lin: See para[0683])

    It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a UE being able to report on a pair of neighboring cells, as taught by Lin, with the teachings of 136.331 in view of Kuge, in order to benefit from enhancements of  having a UE that is capable of performing measurement reports on a pair of neighboring cells. (Lin: See para[0683])


Claim 25. A network node capable of measurement reporting, the network node comprising processing circuitry operable to:

determine, based at least on a radio access technology (RAT) of a cell and a
frequency range of the cell, a measurement reporting timer value for a wireless device
to perform measurement reporting; and 
(136.331: See section 5.5.6.2 UE adjusts the value of “timeToTrigger” (i.e., T321) that was configured for it, by E-UTRAN. See section 5.5.2.3 , UE shall, for each “measID” received in “measIdToAddModList”, set the “reporting timer value”, namely T321, for each RAT and frequency, differently.  For UTRA FDD, UE shall set the timer T321,  to 2 seconds.  For UTRA TDD, UE shall set the timer T321, to 1 seconds.)

Although 136.331 teaches UE receives “measID” in “measIdToAddModList”, however, 136.331 does not explicitly indicate that timer value is sent from a network node to UE as understood by:

transmit the determined measurement reporting timer value to the wireless device.
However, in a similar field, Kuge teaches in para[0012] that a network node, such as mobility management device, can transmit to the terminal apparatus,  a configuration message that includes timer values for UE. (Kuge: See para[0012])

136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Kuge teaches a network node can transmit to UE a configuration message that includes timer values for UE. (Kuge: See para[0012])

It would have been obvious to one of ordinary skill in the art at the time of invention to have included, timer value transmissions to UE, as taught by Kuge,  with the teachings of 136.331, in order to benefit from enhancements of a node being able to transmit to a UE, certain timer values in a configuration file. (Kuge: See para[0012])

136.331 in view of Kuge does not specifically indicate that UE shall perform measurement report for a “neighbor” cell, or for a base station which is the neighbor cell of the cell from which UE receives instructions.

However, in a similar field, Lin teaches UE can receive instructions to perform measurement reporting for neighboring cell systems, or even a pair of neighboring cells. (Lin: See para[0683])

136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Kuge teaches a network node can transmit to UE a configuration message that includes timer values for UE. (Kuge: See para[0012])

Lin teaches UE being able to perform measurements for reporting neighboring cell systems or even a pair of neighboring cells. (Lin: See para[0683])

    It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a UE being able to report on a pair of neighboring cells, as taught by Lin, with the teachings of 136.331 in view of Kuge, in order to benefit from enhancements of  having a UE that is capable of performing measurement reports on a pair of neighboring cells. (Lin: See para[0683])

Claim 26.  The network node of claim 25, wherein the measurement reporting
comprises a cell global identifier (CGI) report.
(136.331: See section 5.5.4.1, for “reportConfig” includes “reportCGI”)

Claim 27. The network node of claim 25, wherein the neighbor cell RAT is fifth generation (5G) new radio (NR).
(Kuge: See para[0068] for 5G access network including a Newe Radio access technology node.)

136.331 teaches techniques of a UE performing measurement reports. (136.331: See section 5.5)

Kuge teaches a network node can transmit to UE a configuration message that includes timer values for UE. (Kuge: See para[0012])

Lin teaches UE being able to perform measurements for reporting neighboring cell systems or even a pair of neighboring cells. (Lin: See para[0683])

    It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a UE being able to report on a pair of neighboring cells, as taught by Lin, with the teachings of 136.331 in view of Kuge, in order to benefit from enhancements of  having a UE that is capable of performing measurement reports on a pair of neighboring cells. (Lin: See para[0683])

Claim 28. The network node of claim 25, wherein the processing circuitry is operable to determine the measurement reporting timer value by determining both a first measurement reporting timer value for a neighbor cell operating at a first frequency range and a second measurement reporting timer value for a neighbor cell operating at a second frequency range.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)

Claim 29.  The network node of claim 28, wherein the first frequency range
comprises a 450 Megahertz to 6 Gigahertz range, the value of the first measurement reporting
timer is 2 seconds, the second frequency range comprises a 24.25 Gigahertz to 52.6 Gigahertz
range, and the value of the second measurement reporting timer is 16 seconds.
(136.331: See section 5.5.2.1 for “measConfig” has “measObject” for each frequency. (i.e., 450 Megahertz to 6 Gigahertz or 24.25 GHz to 52.6 GHz).  See section 5.5.2.3 , UE shall, for each “measID” received in “measIdToAddModList”, shall set the “reporting timer value”, namely T321.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds.  It is understood that the value can be set to any other value, such as 16, as well.)

Claim 30. The network node of claim 25, wherein the wireless device comprises two or more transceivers, the processing circuitry is operable to determine the measurement reporting timer value further based on a selected transceiver of the two or more transceivers, and the processing circuitry is further operable to transmit an indication of the selected receiver to the wireless device.
(136.331: See section 5.5.2.1 for “measConfig” has “measObject” for each frequency. (i.e., 450 Megahertz to 6 Gigahertz or 24.25 GHz to 52.6 GHz).  See section 5.5.2.3 , UE shall, for each “measID” received in “measIdToAddModList”, shall set the “reporting timer value”, namely T321.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds.  It is understood that the value can be set to any other value, such as 16, as well.)

Claim 31. The network node of claim 30, wherein the processing circuitry is operable to determine the measurement reporting timer value based on the selected transceiver by determining the measurement reporting timer value based on a frequency range of the selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)

Claim 32. The network node of any one of claim 30, wherein the processing circuitry is operable to determine the measurement reporting timer value based on the selected transceiver by determining the measurement reporting timer value based on a RAT of the selected transceiver.
(136.331: See section 5.4.3 for a UE with dual receiver/transmitter and dual connectivity.  For UTRA FDD, UE shall start timer T321, with the “timer value” set to 2 seconds.  For UTRA TDD, UE shall start timer T321, with the “timer value” set to 1 seconds. It is understood that each transceiver of a UE having a dual receiver/transmitter can be configured for a specific frequency range associated with the RAT, or frequency range of that transceiver’s RAT.)





Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477